UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 1, 2010 MacroSolve, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification Number) (Address of principal executive offices) (zip code) (918) 280-8693 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Peter DiChiara, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment ofPrincipal Officers. On November 1, 2010, the Board of Directors of Macrosolve, Inc. (the “Company”) elected David R. Lawsonas a new director of the Company, effective immediately. There is no arrangement or understanding between Mr. Lawson and any other person pursuant to which Mr. Lawson was selected as a director. Mr. Lawson has no material interest in any prior, existing or proposed transaction or series oftransactions with the Company or its management. A pressrelease announcing Mr. Lawson’s election is included herewith as Exhibit 99. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99 Press Release of MacroSolve, Inc. dated November 1, 2010 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MacroSolve, Inc. Dated: November 5, 2010 By:/s/ Clint Parr Name:Clint Parr Title: Chief Executive Officer
